HUNTER, Presiding Judge,
dissenting.
I respectfully dissent from the majority opinion for two reasons. First, because this court held in Birdtail v. Birdtail, 838 P.2d 522 (Okl.App.1992) (Cert. denied) that the five year statute of limitations applied in a case exactly like this one. Second, because, even if that opinion was wrong, this court also held in Cornwell v. Cornwell, 848 P.2d 41 (Okl.App.1992) that the proper law to apply, is 43 O.S.1991 § 137. That statute requires the court to set the relevant time period according to its determination of when the judgment occurred and whether it has become dormant because of failure of attempted execution on the judgment.1
Effective November 1, 1987, any payment or installment of child support ordered pursuant to any order, judgment or decree of the District Court or administratively through DHS is a judgment by operation of law on or after the date it becomes due. 43 O.S.1991 § 137(A). Unless the person, including the State, executes on the judgment within five years of the date of the judgment or last execution, a judgment for past due child support becomes dormant for all purposes except for enforcement through income or wage assignment, periodic payments from the judgment debt- or by order of the district court or of DHS or tax intercepts. 43 O.S.1991 § 137(C). Cornwell v. Cornwell, 848 P.2d 41 (Okl.App.1992).
Although the court erred in applying 12 O.S.1991 § 95 (Fifth)2 to this matter I cannot agree with the majority that the statute of limitations does not run against the State in a case such as this. In my opinion the State cannot get by assignment any more rights than the assignor had.
Appellant asserts that she should be able to collect child support arrearage back to the date it was first incurred, in this case, 1980, because the sovereign State is not limited in collecting on a public debt. Federal law forms the foundation of Oklahoma law concerning child support enforcement. The Social Security Act, 42 U.S.C. § 656(a)(1) (1981), states that support rights assigned to the State constitute an obligation owed to the State by the individual responsible for providing the support. Further, the obligation is collectible under all applicable State and local processes. Oklahoma codifies this theory at 56 O.S. 1991 § 238.
Oklahoma law also provides that the parent in arrears has a right to a hearing on the amount of the arrearage or to show cause why the parent is not liable for the support debt. After the show cause hearing, the support debt is made an order and subject to collection. The order may be docketed with the District Court and enforced in the same manner as an order of the District Court. 56 O.S.1991 § 238.-1(A)(6). Oklahoma’s law states that a past due payment of installment operates, as a matter of law, as an enforceable judgment. 43 O.S.1991 § 137. Federal law required Oklahoma to provide a plan which, among other things, contained procedures requiring that payments or installments of support under any child support order be an enforceable judgment by operation of law on or after the date due. 45 CFR Ch. Ill § 302.70.
The federal rules also require the State IV-D agency, which in Oklahoma is the Department of Human Services (DHS), to monitor its support obligation cases and *89take appropriate enforcement action when a parent fails to comply with the support obligation. If the chosen enforcement procedure requires service on the absent parent, then service of process, or documented showing of diligent, unsuccessful efforts to serve process, and action must be completed within 60 days of the identifying of the support obligation delinquency. 45 CFR Ch. Ill § 303.6.
Whether the judgment is dormant is a proper defense to assert in child support collection actions. When the state, as well as a private party, does not execute, or attempt execution, on a child support obligation judgment, the obligor may assert the dormancy of judgment defense against the state.
For the reasons above stated I would affirm the judgment of the trial court, or in the alternative, I would remand for the taking of evidence on whether any of the monthly payment judgments have become dormant by operation of law.

. 43 O.S.Supp.1987 § 137, in pertinent part states: (A) Any payment or installment of child support ordered pursuant to any order, judgment or decree of the district court or administrative order of the Department of Human Services is on and after the date it becomes past due a judgment by operation of law ... (C) Unless execution is issued and filed within five (5) years from date of judgment or last execution on said judgment as required by law, a judgment for past due child support shall become dormant for all purposes except ...


. 12 O.S. § 95 — Civil actions other than for the recovery of real property can only be brought within the following periods, after the cause of action shall have accrued, and not afterwards: (fifth) — an action upon the official bond or undertaking of an executor, administrator, guardian, sheriff, or any other officer, or upon the bond or undertaking given in attachment, injunction, arrest or in any case whatever required by the statute, can only be brought within five (5) years after the cause of action shall have accrued.